DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 09/30/2022 and IDS’s 01/03/2020 and 05/26/2021.

Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 09/30/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.

Claims 1-20 are pending.  Claims 1-10 are being examined.  Claims 11-20 are withdrawn from further consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al. (US 2017/0341019 A1) in view of Rheaume’544 (US 2018/0162544 A1).
Considering claim 1, Rheaume teaches a fuel tank inerting system for an aircraft comprising a fuel tank (Rheaume, [0001]-[0002]).
Rheaume teaches in inert system comprising two inert gas generators (102 and 104 of Fig 4) in series (Rheaume, Fig. 4).  Rheaume teaches an air inlet (106 of Fig. 4) to the first inert gas generator (102 of Fig. 4) and a second inert gas generator (104 of Fig. 4) arranged to receive oxygen-depleted air (114 of Fig. 4) (Rheaume, Fig. 4).  Rheaume teaches an inert gas flow path arranged to receive inert gas from the outlet of the first inert gas generator, or the outlet of the second inert gas generator, or from the first and second inert gas generator outlets, and to direct inert gas to the fuel tank (Rheaume, 114/114’/134 of Fig. 4).
Rheaume teaches the first inert gas generator is an electrochemical cell (102 of Fig. 4) and the second inert gas generator is a nitrogen/oxygen membrane gas (104 of Fig. 4) separator (Rheaume, Fig. 4 and [0030]), he does not explicitly teach that the first inert gas separator is an air separator comprising a membrane with a permeability differential between oxygen and nitrogen and that the second inert gas generator is a catalytic reactor arranged to react the fuel with oxygen in the oxygen-depleted air.
However, Rheaume’544 teaches an ullage passivation system for an aircraft fluidly connected to the fuel tank to provide a fluid flow of inert gas into the ullage of the fuel tank; the ullage passivation system includes an air separation module, an on-board inert gas generation system, an electrochemical device such as a fuel cell or an electrolyzing gas separator or an oxygen pump that produces oxygen depleted air, a catalytic oxidation system configured to oxidize fuel (Rheaume’544, [0012]-[0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an air separator comprising an air inlet and a membrane with a permeability differential between oxygen and nitrogen as the first inert gas generator and a catalytic reactor arranged to react the fuel with oxygen in the oxygen-depleted air as the second inert gas generator in Rheaume’s system because both are suitable inert gas generators for aircrafts and functional equivalents to Rheaume’s electrochemical cell and nitrogen/oxygen membrane relative to ullage passivation system for an aircraft fluidly connected to the fuel tank to provide a fluid flow of inert gas into the ullage of the fuel tank.
Replacing Rheaume’s first inert gas generator (102 of Fig. 4) with an air separator comprising a membrane with a permeability differential between oxygen and nitrogen and replacing Rheaume’s second inert gas generator (104 of Fig. 4) with a catalytic reactor configured to react the fuel with oxygen in the oxygen-depleted air results in the claimed fuel tank inerting system.
Considering claim 2, it has already been established to replace Rheaume’s first inert gas generator (102 of Fig. 4) with an air separator comprising a membrane with a permeability differential between oxygen and nitrogen and to replace Rheaume’s second inert gas generator (104 of Fig. 4) with a catalytic reactor configured to react the fuel with oxygen in the oxygen-depleted air.  Thus, the modified system comprises a reactant flow path from the air separation module (102 of Fig. 4) oxygen-depleted air outlet  (114 of Fig. 4) to a catalytic reactor (104 of Fig. 4) inlet, and an inert gas bypass flow path (114/137/138 of Fig. 4) from the air separation module oxygen-depleted air outlet (114 of Fig. 4) to the fuel tank (116 of Fig. 4) and bypassing the catalytic reactor (104 of Fig. 4) (Rheaume, Fig. 4).
Considering claims 3-6, Rheaume teaches the system comprises a controller programmed to operate the system in all three claimed modes (Rheaume, [0029]-[0030]).
Considering claim 7, Rheaume teaches the controller is programmed to operate the system in the first mode in response to a demand signal for inert gas at a first inert gas flow rate, and to operate the system in the second mode or the third mode in response to a demand signal for inert gas at a second inert gas flow rate that is greater than the first inert gas flow rate (Rheaume, [0028]-[0029]).
Considering claim 8, Rheaume teaches the controller is programmed to operate the system in the second mode or the third mode in response to an aircraft operating condition including descent, and in the first mode in response to an aircraft operating condition not including descent (Rheaume, [0031]).
Considering claim 10, Rheaume teaches an air flow path from a compressed air source to an inlet of the air separator by teaching that the air source to the first inert gas generator can be air from a compressor (Rheaume, [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al. (US 2017/0341019 A1) in view of Rheaume’544 (US 2018/0162544 A1) and Surawski (US 2018/0222598 A1).
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system further comprising a heater arranged to heat oxygen-depleted air received by catalytic reactor, or further comprising a cooler arranged to cool inert gas generated by the reactor, or further comprising a heater arranged to heat oxygen-depleted air received by catalytic reactor and a cooler arranged to cool inert gas generated by the reactor.
Rheaume does not explicitly teach the system further comprises a heater arranged as claimed.
However, Surawski teaches the catalytic chemical reaction for generating inert gas also generates water vapor and having water enter primary fuel tank is not desirable; the water from the gas product stream exiting the catalyst is removed by cooling the gas product stream exiting the catalyst using a heat exchanger so that the water condenses and drops out of the product gas stream (i.e., inert gas stream) (Surawski, [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cooler arranged to cool inert gas generated by the reactor in the modified system of Rheaume.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the water generated in the reactor from the inert gas prior to feeding the inert gas to the fuel tank with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734